Citation Nr: 1032221	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-17 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim for entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied entitlement to service connection for 
tinnitus and denied the Veteran's claim to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
The Board remanded this case in December 2007.  It returns now 
for appellate consideration.

In June 2007, the Veteran testified at a personal hearing on the 
issue of entitlement to service connection for tinnitus, over 
which the undersigned Veterans Law Judge presided at the RO.  A 
transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board sincerely regrets the need to again remand this case.

As a preliminary matter, the Board notes that the Veteran 
previously submitted a VA Form 20-572 in May 2007 informing VA 
that his mailing address had changed.  Thereafter, VA began 
directing correspondence to the Veteran at his new address.  See, 
e.g., appeal certification letter, August 2007; Board remand, 
December 2007.  

In the December 2007 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to: (1) issue a statement of the case 
(SOC) with respect to the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999); (2) ask the Veteran 
to provide VA with any evidence in his possession that pertained 
to his claim of entitlement to service connection for tinnitus, 
including evidence from any of his medical providers determining 
that his tinnitus was related to service; (3) obtain any 
outstanding VA medical treatment records regarding his ear 
complaints from 1999 onward, especially the reports of the 
Veteran's January 2000 surgery and March 2001 surgery; (4) 
schedule the Veteran for appropriate examination(s) to determine 
the etiology of his tinnitus condition; and (5) readjudicate the 
issue of entitlement to service connection for tinnitus, to 
include providing the Veteran and his representative with a 
supplemental statement of the case (SSOC) if the tinnitus claim 
was to remain denied.  

On remand, the AOJ sent a letter to the Veteran asking him to 
provide evidence, including from his medical providers, in 
support of his tinnitus claim.  This letter was initially mailed 
in March 2008 to the Veteran's old address.  In September 2008, a 
copy of this letter was mailed to his new address.  

The AOJ also obtained VA treatment records dating back to June 
1999.

In July 2009, the AOJ sent a letter to the Veteran at his new 
address notifying him that he was going to be scheduled for an 
examination at the nearest VA medical facility.  The Veteran 
reported for an audiological examination in January 2010.  
Following the examination, the examiner noted that although the 
Veteran's hearing thresholds showed a threshold shift in his 
right ear at the time of service discharge, his hearing remained 
clinically normal in both ears.  Regarding the etiology of the 
Veteran's tinnitus, the examiner stated that tinnitus was not due 
to hearing loss; as such, the Veteran would need to be seen by 
another provider in order to determine the etiology of such 
condition.  The examiner noted that the Veteran had denied 
tinnitus at audiological and ENT evaluations in 2007 and 2008.  

The issue of service connection for tinnitus was subsequently 
readjudicated in a March 2010 SSOC.  An SOC addressing the 
bilateral hearing loss issue was also prepared in March 2010.  
The record reflects that copies of each document were separately 
mailed to the Veteran at his old address and later returned as 
undeliverable.  

In light of the foregoing, the Board finds that the AOJ did not 
comply with the December 2007 remand.  Although the January 2010 
examiner indicated that the Veteran needed to be seen by another 
provider in order to determine the etiology of his tinnitus, the 
record does not reflect that Veteran was ever referred to another 
provider for further evaluation.  In this regard, the Board finds 
the January 2010 examination report to be inadequate upon which 
to base a decision on the tinnitus issue.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Additionally, while the AOJ did 
prepare a March 2010 SSOC readjudicating the tinnitus claim and a 
March 2010 SOC addressing the hearing loss claim, these documents 
were mailed to the Veteran's old address (despite the fact that 
VA had addressed mail to his new address on multiple occasions 
since receiving notification of his address change), and 
therefore returned as undeliverable.  There is no indication in 
the record that the March 2010 SSOC and SOC were ever re-sent to 
the Veteran at his current address of record.  In this regard, it 
is noted that a remand by the Board imposes upon the Secretary of 
VA a concomitant duty to ensure compliance with the terms of the 
remand.  Where, as is the case here, the remand orders are not 
complied with, the Board errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Because the December 
2007 remand instructions were not complied with fully, the Board 
is required to remand the issues for further development.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of 
entitlement to service connection for 
bilateral hearing loss, send a copy of the 
March 2010 SOC to the Veteran at his 
current address of record, and proceed 
accordingly after affording him the 
applicable time in which to perfect his 
appeal.

2.  With respect to the claim of 
entitlement to service connection for 
tinnitus, schedule the Veteran for 
appropriate examination(s), as recommended 
by the January 2010 examiner, for further 
evaluation of the etiology of his tinnitus 
condition.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.  In addition, copies of this remand 
order and the December 2007 remand order 
should be provided to the examiner.  For 
each opinion, a complete rationale should 
be provided.

The examiner should obtain a thorough 
medical history with respect to the 
Veteran's tinnitus symptoms.  The examiner 
should provide an opinion, with complete 
rationale, as to whether the Veteran's 
current tinnitus condition is at least as 
likely as not (that is, a 50 percent 
probability) related to a disease, injury, 
or event during service.

3.  Then, readjudicate the issue of 
entitlement to service connection for 
tinnitus on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a SSOC.  The SSOC must 
be sent to the Veteran at his current 
address of record.  Allow an appropriate 
period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


